 1   ANDREA BANKS, SBN 275286
     BAY AREA LEGAL AID
 2   1735 Telegraph Ave.
     Oakland, CA 94612
 3   abanks@baylegal.org
     Phone: (510) 250-5232
 4   Fax: (510) 663-4740

 5   Attorney for Plaintiff

 6
                                      UNITED STATES DISTRICT COURT
 7
                                   NORTHERN DISTRICT OF CALIFORNIA
 8

 9

10

11         Kerrie Baglio,                                CIVIL NO. 4:18-cv-04294-HSG

12                 Plaintiff,
              v.                                         STIPULATION AND ORDER
13
                                                         FOR A SECOND EXTENSION OF TIME
14                                                       TO FILE MOTION FOR SUMMARY
           Nancy Berryhill, Acting Commissioner of       JUDGMENT OR REMAND
15        Social Security,
16                 Defendant
17
               IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and with
18
     the approval of the Court, that Plaintiff shall have a second extension of time of 28 days to file her
19
     motion for summary judgment or remand in this action. Plaintiff respectfully requests this additional
20
     time because the undersigned needs additional time to review the Administrative Record, thoroughly
21
     research possible issues in this matter, and draft the motion.
22
               With the court’s approval, the new due date for Plaintiff’s motion for summary judgment will
23
     be Thursday, March 14, 2019. The parties further stipulate that the Court’s Procedural Order for
24
     Social Security Review Actions shall be modified accordingly.
25

26   //

27   //
28                                                   1
     STIPULATION AND ORDER FOR EXTENSION
                                   -1-   OF TIME FOR FILING MOTION FOR
               SUMMARY JUDGMENT OR REMAND 4:18-cv-04294-HSG
 1         Dated: February 8, 2019             By:_/s/_Andrea Banks___________
                                               ANDREA BANKS
 2
                                               Attorney for Plaintiff
 3

 4         Dated: February 8, 2019             By: ___/s/________(authorized via email)
 5                                             MARCELO ILLARMO
                                               Special Assistant United States Attorney
 6

 7

 8
                                           ORDER
 9
        PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
10

11
        DATED: February 11, 2019
12                                   HONORABLE HAYWOOD S. GILLIAM, JR.
                                     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         2
     STIPULATION AND ORDER FOR EXTENSION
                                   -2-   OF TIME FOR FILING MOTION FOR
               SUMMARY JUDGMENT OR REMAND 4:18-cv-04294-HSG
